839 S.W.2d 92 (1992)
Matthew Thomas CLARKE, Appellant,
v.
The STATE of Texas, Appellee.
No. 1216-91.
Court of Criminal Appeals of Texas, En Banc.
September 16, 1992.
Rehearing Denied October 21, 1992.
*93 John D. Nation, Dallas, for appellant.
Bruce Isaacks, Dist. Atty. and Jim E. Crouch, Asst. Dist. Atty., Denton, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of aggravated sexual assault, and his punishment was assessed by a jury at ninety-nine years in the penitentiary. The conviction was affirmed. Clarke v. State, 813 S.W.2d 654 (Tex.App.Fort Worth 1991). We granted discretionary review to determine whether the Court of Appeals erred by holding that DNA evidence was admissible under the relevancy standard set out in Tex.R.Crim. Evid. 702. We will affirm.
We have recently held that DNA evidence is admissible when relevant under Rule 702. Trimboli v. State, 826 S.W.2d 953 (Tex.Cr.App.1992); Fuller v. State, 827 S.W.2d 919 (Tex.Cr.App.1992); Glover v. State, 825 S.W.2d 127 (Tex.Cr.App.1992); Kelly v. State, 824 S.W.2d 568 (Tex.Cr.App. 1992).
In holding that the DNA evidence was admissible in this case, the Court of Appeals relied on its holding in Kelly v. State, 792 S.W.2d 579 (Tex.App.Fort Worth 1990). At the time the Court of Appeals rendered its decision, it did not have the benefit of our opinion in Kelly. Nevertheless, we have reviewed the record in this case and find that the Court of Appeals reached the correct result. Accordingly, the judgment of that court is affirmed.
CLINTON, J., concurs in the result.